Citation Nr: 9934588	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  92-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for lateral meniscus 
tear of the left knee with medial meniscectomy, lateral 
retinacula release, resection of plica and realignment of the 
patella, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel





INTRODUCTION

The veteran had active service from November 1984 to November 
1985.

The appeal arises from a rating decision dated in May 1991 in 
which the Regional Office (RO) denied an increased rating for 
the veteran's service-connected left knee disability, 
evaluated as 10 percent disabling at that time.  The veteran 
subsequently perfected an appeal of that decision.  A hearing 
was held at the RO in November 1992 before the undersigned, a 
member of the Board of Veterans' Appeals (Board).  The Board 
remanded the case in March 1993.  

In a rating decision dated in August 1994, the RO granted a 
20 percent evaluation for lateral meniscus tear, left knee 
post operative with recent medial meniscectomy, lateral 
retinacula release, resection of plica, effective in May 
1991.  The Board remanded the case again in November 1997.  


REMAND

Initially, the Board notes that additional evidence has been 
received at the Board which is pertinent to the current 
appeal as it consists of a report of a private medical 
examination of the veteran's left knee performed in September 
1999 and the veteran has not waived consideration of that 
evidence by the RO.  The last supplemental statement of the 
case issued in this case was issued in April 1999.  
Therefore, a remand is warranted so that the RO may review 
the additional evidence.  

Additionally, in the November 1997 remand, the Board asked 
the RO to obtain copies of all medical records associated 
with the veteran's claim for Social Security benefits.  While 
the veteran reported in March 1999 that her 1998 claim for 
disability benefits from the Social Security Administration 
was denied, it does not appear that the RO attempted to 
obtain copies of the medical records associated with said 
claim.  The Board notes that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also finds that additional Department of Veterans 
Affairs (VA) outpatient treatment records pertaining to the 
veteran since the last such request should be obtained as 
this case is being remanded.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  For that reason 
and to ensure due process and compliance with the VA's duty 
to assist the veteran in the development of her claim, the 
case is REMANDED to the RO for the following action: 

1.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 
November 1996.  

2.  The RO should obtain copies of all 
medical records pertaining to the 
veteran's 1998 claim for disability 
benefits from the Social Security 
Administration. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of all the additional evidence 
received since the last supplemental 
statement of the case.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  


Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


